UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6820



PRESTON M. MILLS,

                                              Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-453)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Preston M. Mills, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Preston Mills seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C. § 2254

(2000).*    We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.           Accordingly, we deny a

certificate   of   appealability    and    dismiss   the   appeal    on   the

reasoning of the magistrate judge.        Mills v. Angelone, No. CA-01-

453 (E.D. Va. May 2, 2002).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c)(2000).


                                    2